United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-1534MN
                                  _____________

United States of America,               *
                                        *
             Appellee,                  *
                                        * On Appeal from the United
      v.                                * States District Court
                                        * for the District of
                                        * Minnesota.
Kelly Jo Thornell,                      *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 24, 1997
                                 Filed: November 6, 1997
                                  ___________

Before RICHARD S. ARNOLD, Chief Judge, LOKEN and HANSEN, Circuit Judges.
                            ___________

RICHARD S. ARNOLD, Chief Judge.


       Kelly Jo Thornell appeals the fourteen-month sentence imposed by the District
Court1 on revocation of her supervised release. Ms. Thornell claims that it was
unreasonable for the District Court to sentence her to a term in excess of the range
indicated by the Sentencing Commission's policy statements on account of the need,
perceived by the District Court, for intensive and continuous drug treatment. We hold


      1
      The Hon. Richard H. Kyle, United States District Judge for the District of
Minnesota.
that the action of the sentencing court was neither unreasonable nor an abuse of
discretion, and we therefore affirm.



      Appellant was convicted on her plea of guilty to distribution of cocaine base
("crack") in violation of 21 U.S.C. § 841(a)(1), 841(b)(1)(B). The District Court,
departing downward, sentenced her to 30 months in prison. She served the sentence
and began a four-year term of supervised release.

        In late 1996, the United States Probation Office submitted to the District Court
a petition requesting that Ms. Thornell's supervised release be revoked, and that she be
returned to prison. Numerous violations of the terms of her supervised release were
alleged, including testing positive for cocaine on several occasions. Ms. Thornell has
admitted these violations. After missing one scheduled appearance before the District
Court, she appeared for a revocation hearing. Ms. Thornell asked to be placed in a
half-way house for a term of four and one-half months. The non-binding policy
statements issued by the United States Sentencing Commission, as applied to this case,
would call for a term of three to nine months. The District Court imposed a term of 14
months' imprisonment, to be served in a federal correctional institution. It recognized
that it was departing upward from the policy statements, and that it was rejecting
defendant's half-way-house proposition, and gave the following reasons for this action:



                     I have already determined that she has violated the
             terms of her supervised release. I am going to do something
             here that you are not going to like. I will start out with that
             so we won't have any surprises. You don't have to wait with
             bated breath. You have got a problem and you have been,
             as far as I can tell, I will say incapable of dealing with it. I
             don't say that in terms of passing judgment that you were a
             bad person, but until you get this problem solved or under


                                           -2-
control you won't be a fit mother and you will be right back
here again. We have gone through it from the beginning in
this case. You were shipped off to the intensive
confinement program. You didn't survive that. You came
back here and you tested positive for cocaine from the
outset. You were supposed to be down in my court here a
week ago and you didn't make that appearance. I'm
assuming you are not doing this deliberately, trying to run
counter to the Court's wishes, but that you have a problem
that you are unable to control.

       And tough as it is, and I think it is tough, I am going
to take the position that we have got to get that problem
solved or I think the foster parent issue pales by comparison,
because they're not going to give you these children back if
you continue to have this problem. The only hope you have
of maintaining any relationship with your children is to get
yourself into a program which is going to take longer than
four or six months and it's not going to be done around here.


       So it is the judgment of this Court that you be
sentenced to the custody of the Bureau of Prisons for a
period of 14 months, and at the conclusion of the 14 months
there will be no further supervised release. The court will
terminate further supervised release.

        It's the Court's recommendation that you be enrolled
in what I have had described for me as the 500-hour drug
treatment program, which program is available either at the
federal facility in Alderson, [West] Virginia or the federal
facility at Lexington, Kentucky. And it's the Court's
recommendation that you be sent to either one of those two
facilities.

      It's further the Court's recommendation that there be
an expedited transfer coordinated by the probation office

                             -3-
             and the U.S. Marshal's Office so that this program can begin
             as soon as possible.

                     As I say, Ms. Thornell, this is not a decision that I
             take lightly. I recognize it has all kinds of problems with it,
             but I think that it is time in your life to give it a shot, give it
             a sufficient amount of time where you're not going to have
             any distractions, where you are not going to be able to walk
             away from the program.


Sentencing transcript 7-9.

       On appeal, defendant contends that it was unreasonable and an abuse of
discretion for the District Court to consider her need for drug treatment. We see
nothing unreasonable about the District Court's action, which appears to us to have
been judicious and carefully tailored to the needs of this particular case and this
particular offender. The District Court is authorized by statute to consider, among
other factors, the defendant's history and characteristics and her need for education,
medical care, or other correctional treatment. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(D).
That is what the Court did here. It was not convinced that defendant would receive the
treatment she needed at a half-way house, given defendant's history of failure in both
inpatient and outpatient treatment programs after her release from prison. In addition,
the Court believed that the best chance that defendant had of retaining her parental
rights and being reunited with her children lay in the intensive residential treatment
program that would be available from the Bureau of Prisons.

      We have previously upheld a sentencing court's revocation of supervised release,
and imposition of a new sentence in excess of the guidelines contained in the policy
statements, in virtually identical circumstances. See United States v. Johnson, 16 F.3d
1229 (8th Cir. 1994) (table), 1994 WL 5163 (per curiam). We note, in addition, that



                                            -4-
the 14-month sentence imposed was well within the statutory maximum of two years.

      Affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -5-